Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 4/15/2021 is acknowledged, and has been entered. The Statutory Double Patenting and 35 U.S.C. 112 rejections are withdrawn. The IDS filed 5/18/2020, 3/30/2021 and 1/7/2021 have been considered, see attached signed copies.
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art US 2017/0108716 (also published as WO2015147319) discloses (Fig. 1) an exposure apparatus that irradiates an object (P) with illumination light via an optical system (16) and performs scanning exposure to the object [0034], the exposure apparatus comprising: a support member (18) that supports the optical system; a first movable body (32) that holds the object (via holder 34); a second movable body (24) that is disposed below the first movable body; a first drive system that moves the first movable body relative to the second movable body in a first direction (x direction, [0046] teaches that fine movement stage has six degrees of freedom); a second drive system that moves the second movable body in a second direction (Y direction, 24 is the Y coarse movement stage) that intersects the first direction and moves the first movable body in the second direction. The prior art does not anticipate or render obvious, alone or in combination, a third movable body that is connected to the second movable body and is provided between the support member and the first movable body; a first measurement system that acquires position claims 2-7.
Claims 8-11 recite the corresponding method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        7/15/2021